Citation Nr: 0434007	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  02-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound (GSW) of the right thigh, involving injury to 
Muscle Group XIV, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from October 1943 to October 
1945.  His awards and decorations include the Silver Star 
Medal and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination by 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board initially denied this appeal in January 2003.  An 
appeal was subsequently taken to the U. S. Court of Appeals 
for Veterans Claims (Court), which, by Order dated in 
February 2004, vacated the Board's decision and remanded the 
appeal to the Board for further action consistent with a 
February 2004 joint motion of the parties.  In May 2004, the 
Board granted the appellant's motion to advance this appeal 
on the Board's docket due to his advanced age; the Board then 
remanded the appeal in June 2004 to the RO for further action 
which has now been completed.  

As a preliminary matter, it is noted that service connection 
has also been established for several scars of the right 
thigh which are noncompensably rated and which are not part 
of the present appeal.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  Residuals of a GSW of the right thigh are manifested by 
disability of Muscle Group XIV, which more nearly 
approximates moderate than moderately severe.  




CONCLUSION OF LAW

A disability rating in excess of 10 percent for residuals of 
a GSW of the right thigh with injury to Muscle Group XIV is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.56, 4.73, Diagnostic Code 5314 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the regulations implementing it are 
applicable to the present appeal.  

The Act and the implementing regulations provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by VA dated December 20, 2001, and April 9 
and June 4, 2004.  In these letters, VA specifically informed 
the appellant of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform 
the RO of any additional evidence or information which he 
thought would support his claim, so that the RO could attempt 
to obtain this additional evidence for him if he did not 
submit this evidence himself.  Moreover, since the veteran 
was informed of the evidence that would be pertinent to his 
claim and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA medical records have been obtained.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  Moreover, 
the appeal was specifically remanded by the Board in June 
2004 for the purpose of obtaining additional evidence which 
both parties agreed was necessary in order to satisfy the 
duty to assist the veteran in the development of his claim, 
and this additional evidence was later added to the record in 
this appeal.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in April 2002, after the initial VCAA 
notification letter had been sent in December 2001.  
Subsequently, extensive notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claim was last adjudicated in October 2004 after 
additional VCAA letters were issued in April and June 2004.  
There is no indication or reason to believe that that the 
ultimate decision of the RO on the merits of this claim would 
have been different had initial adjudication been preceded by 
complete VCAA notification and development.  In the Board's 
opinion, any procedural errors on the RO's part were harmless 
and non-prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to this disability, except as noted 
below.  

Available Surgeon General's Office records note that the 
veteran received a penetrating wound of the right thigh in 
July of 1944, caused by a machine gun bullet.  He was 
discharged from hospitalization in August 1944 and returned 
to military duty.  

By rating action dated in August 1998, service connection was 
granted for the residuals of a GSW of the right thigh, and 
the disability was rated 10 percent disabling for injury to 
Muscle Group XIV from the date of claim in March 1998.  

The present claim seeking an increased rating was filed in 
September 2001.  

The veteran appeared for a VA muscles examination in January 
2002.  He gave a history of muscle injury to the right thigh 
in 1945.  He stated that the bullet missed his thigh bone 
entirely.  He reported having been evacuated to England for 
two weeks of hospitalization before being returned to 
military duty.  He also reported that, after service 
discharge, he worked as a bricklayer for many years; but he 
was retired at the time of examination in January 2002.  The 
veteran complained of a little aching in his right thigh, 
with some stiffness with damp cold weather.  He reported 
taking only over-the-counter medication, without receiving 
any medical care for his right thigh.  The examiner reported 
that the veteran was fully ambulatory without the need for an 
external ambulatory aid and without any semblance of a limp.  
Examination revealed no muscle atrophy in the right hip or 
thigh and no joint swelling.  There was approximately a five-
degree loss of right hip flexion; abduction and external 
rotation were slightly stiff and uncomfortable.  Entrance and 
exit wounds on the right thigh were stated to be well healed.  

A VA scars examination was also conducted in January 2002.  
In connection with that evaluation, the veteran reported some 
intermittent burning discomfort in his thigh area, and some 
occasional numbness.  He reported experiencing a little 
weakness and reported that standing bothered him.  He 
indicated he had retired from employment as a bricklayer at 
age 63, by his own choice.  The examiner noted no significant 
limitation of motion.  The conclusion was residuals of a 
gunshot injury of the right thigh muscle with some occasional 
burning and numbness and minimal weakness.  

VA outpatient records dating from 2000 to 2004 have been 
associated with the claims file but do not contain findings 
or conclusions pertinent to the veteran's right thigh wound.  

In July 2004, the appellant was accorded another official VA 
examination of the GSW of his right thigh.  The VA examiner 
thoroughly reviewed the claims file in addition to 
interviewing the appellant.  The appellant reported that he 
sustained a through-and through machine gun bullet wound to 
the right thigh on July 12, 1944, in Normandy.  The single 
bullet entered the proximal lateral right thigh and exited 
through the medial distal thigh.  He was hospitalized in 
England for about one month; he did not have any surgery; and 
his wounds healed without complications.  He was returned to 
active duty on August 10, 1944, with no problems noted at 
that time in the right leg or thigh.  The examiner reported 
that it was quite clear from a review of the claims file that 
the GSW in 1944 involved injury to Muscle Group XIV.  The VA 
examiner also reported without disagreement the RO's 
evaluation of this muscle injury as moderate in degree.  

The VA examiner in July 2004 also reported that the appellant 
had peripheral vascular disease related to ageing and/or to 
diabetes which caused ongoing residual pain and claudication 
in the right leg; and also numbness in the right leg caused 
by low back problems.  Both of these additional diagnoses 
were confirmed and verified by several diagnostic and 
clinical tests.  

On physical examination, the right thigh measured 43.0 cm and 
the left thigh 41.0 cm; manual muscle testing in both lower 
extremities was 5/5 in all muscle groups tested.  Sensation 
was intact to light touch and sharp sensation, except in the 
left great toe.  Deep tendon reflexes were 2+ at the right 
knee and 2-3+ at the left knee, 1+ at the right ankle and 
absent at the left ankle.  There were absent pedal pulses 
bilaterally.  Right hip passive flexion was 0-110 degrees 
with no pain noted; after five repetitive motions, it was 0-
115 degrees to the point of pain and 120 degrees maximally.  
Extension of the right hip passively was at a baseline of -
5 degrees short of neutral with pain noted; and after five 
repetitive motions remained the same with both pain and 
fatigue noted.  Passive adduction of the right hip was 0-
27 degrees with no pain noted, and after five repetitions 0-
27 degrees to the point of pain and maximally; passive 
abduction at the right hip was 0-12 degrees to the point of 
pain and 15 degrees maximally, and after five repetitions 0-
15 degrees to the point of pain and 19 degrees maximally.  
Both external and internal rotation were 0-15 degrees without 
pain noted, and after five repetitions remained the same with 
no pain but some fatigue noted.  

Active movements of the right hip were the same, except that 
adduction was 0-33 degrees to the point of pain and 
maximally, and after five repetitions 0-35 degrees to the 
point of pain, numbness, and fatigue and maximally; abduction 
was 0-20 degrees to the point of pain and 22 degrees 
maximally, and after five repetitions 0-25 degrees to the 
point of pain and fatigue and maximally.  Active external 
rotation of the right hip was 0-11 degrees with no pain, and 
after five repetitions 0-10 degrees with no pain but some 
fatigue noted.  Internal rotation of the right hip actively 
was 0-18 degrees with no pain noted, and after five 
repetitions 0-19 degrees with no pain but some fatigue.  

Right knee passive flexion was 0-110 degrees to the point of 
pain and 120 degrees maximally, and after five repetitive 
motions 0-120 degrees to the point of pain and fatigue and 
122 degrees maximally.  Right knee active range of motion was 
0-115 degrees to the point of cramping and maximally, and 
after five repetitions 0-115 degrees to the point of pain and 
fatigue and 117 degrees maximally.  

It was the VA examiner's opinion that the appellant's 
nonservice-connected conditions, especially peripheral 
vascular disease, rather than the service-connected injury to 
Muscle Group XIV, caused his current right leg symptoms, such 
as claudication and both pain and limitation of motion in the 
right knee and hip.  In addition, the appellant's complaints 
of numbness in the right leg were attributed to low back 
problems.  The examiner noted that the appellant's right 
thigh GSW had essentially resolved without symptoms for many 
decades before the current right leg symptoms appeared about 
eight years ago.  The current right leg symptoms were, 
according to this examiner, more consistent with peripheral 
vascular disease and decreased arterial circulation due to 
the effects of aging or possibly diabetes, than to such a 
remote and long inactive GSW.  



III. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(b) provides that 
a through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

38 C.F.R. § 4.56(c) provides that, for VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  

38 C.F.R. § 4.56(d) provides that, under Diagnostic Codes 
5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of 
injury.  Simple wound of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History 
and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles.  (i) 
Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or 
multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

The Rating Schedule provides that slight injury of Muscle 
Group XIV, the anterior thigh group, will be noncompensably 
rated.  A moderate injury to this muscle group warrants a 
10 percent rating; a moderately severe injury, 30 percent; 
and the maximum rating of 40 percent will be assigned for a 
severe injury to this muscle group.  38 C.F.R. § 4.73. 
Diagnostic Code 5314.  

The Board first notes that insofar as the veteran's service 
records are unavailable, there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in this case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The Board notes that the type of muscle injury, a through and 
through wound, is consistent with the presence of moderate 
injury of Muscle Group XIV.  The January 2002 VA examination 
reports note no muscle loss and no atrophy and conclude that 
there is objective evidence of only minimal weakness in the 
right thigh muscle affected by the gunshot wound.  There is 
no objective evidence of retained fragments.  The most recent 
VA examination of the appellant in July 2004 clearly 
identified Muscle Group XIV as the site of the service-
connected GSW and strongly indicated that the appellant's 
current right leg symptoms are attributable to nonservice-
connected causes.  Thus, it is clear from the medical 
evidence that the muscle injury does not more nearly 
approximate moderately severe than moderate.  

In sum, even with consideration of the veteran's report of 
pain and stiffness, at most the examination reports show only 
minimal muscular weakness.  Such findings are consistent with 
the current rating assignment of 10 percent based on moderate 
impairment of Muscle Group XIV.  No medical professional has 
identified evidence of more than moderate muscle impairment 
due to any weakness, incoordination, internal muscular 
scarring or muscle loss, such as set out pursuant to 38 
C.F.R. §§ 4.55, 4.56, 4.73.  Consequently, the Board finds no 
basis for the assignment of a higher rating based on muscle 
injury.  

The Board has also considered the contemporary evidence of 
some limited right hip and knee motion.  However, the 
preponderance of the evidence indicates that these functional 
impairments are not due to the service-connected GSW of the 
right thigh.  Further, the examination reports specifically 
note that the veteran was able to ambulate without a limp and 
without assistance at the time of the VA examinations.  The 
contemporary medical evidence thus shows no functional 
impairment, to include based on motion loss, to warrant 
assignment of a higher rating for the GSW residuals.  

The Board also notes the absence of any competent medical 
evidence of distinct neurologic involvement attributable to 
the GSW to warrant consideration of 38 C.F.R. § 4.124a 
(2004).  At most there is evidence of sensory changes over 
the scar areas, and the veteran has complained of numbness 
and/or muscular burning or discomfort.  As discussed above, 
the scars are not at issue in this appeal.  The currently 
assigned 10 percent rating contemplates the muscular symptoms 
and functional impairment, and the current complaints of 
numbness have been attributed to a nonservice-connected 
cause.  Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), whether or not they were raised by the veteran; 
however, the Board finds no basis upon which to assign a 
higher disability evaluation.  

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal. 38 U.S.C.A. § 5107 (West 
2002).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  In fact, the appellant has been retired for many 
years for reasons unrelated to the service-connected GSW.  
The veteran has not required frequent hospitalization for 
this disability and the manifestations of this disability are 
not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

A rating in excess of 10 percent for the residuals of a GSW 
of the right thigh, involving injury to Muscle Group XIV, is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



